DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-8,10-14,21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-6,8,10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivancev et al. (6773457). Please note these claims are product claims and absent any distinguishing structure the prior art structure then must possess the same capabilities. Ivancev et al. disclose (Fig. 1) a blood conduit 1 with stent used in an implantation into a thoracic aorta, comprising: a flexible conduit body (col. 5, lines 8,13) with only two opening ends (5,10) having: a first opening end through which only an inflow of a blood of the thoracic aorta enters; a second opening end through which only an outflow of the blood of the thoracic aorta leaves; at least two threads 9 including a first thread and a second thread adhered to a first portion of the flexible conduit body with the second thread being disposed close to the second opening end. Ivancev et al. disclose (col. 3, lines 31,32) a boundary of the second thread is spaced from a boundary of the second opening end with a distance ranging from 2 cm to 30 cm, since the second portion has a dimension within this range. It can also be seen (Fig. 1) that among the at least two threads, the second thread is the nearest thread to the second opening end; and a second portion of the flexible conduit body being free of the threads and positioned between the boundary of the second thread and the boundary of the second opening end. Ivancev et al. also disclose (col. 5, lines 19-22) the at least two threads are expandable in directions intersecting with an axial central line of the flexible conduit body; and wherein the second portion of the flexible conduit body is fully capable (col. 5, lines 1-7) of being adhered to an endovascular wall of the thoracic aorta due to the radial thrust provided by the blood flowing through the flexible conduit body to prevent the blood leaving the second opening end from back flowing into a location of the thoracic aorta near the second thread when the implantation is completed. Regarding claims 3,10 Ivancev discloses (col. 5, lines 24,25) the at least two threads are adhered to an outer surface of the first portion of the flexible conduit body. Regarding claims 4,11 Ivancev also disclose (Fig. 1) the outer surface of the second portion 6 of the flexible conduit body is formed with folds, col. 5, lines 10-11. With respect to claims 5,12 Ivancev et al. disclose (col. 5, lines 20-23) the material of the threads is at least one or combination of nickel-titanium alloys, shape memory alloys excluding the nickel-titanium alloys, and other biomedical metals. With respect to claims 6,13 Fig. 1 shows each of the at least two threads 9 is shaped to have a periodic fluctuated waveform and extend in a direction perpendicular to the axial direction of the flexible conduit body, and the boundary of the second thread neighboring the second opening end is a line connecting ridge peaks of the periodic fluctuated waveform of the second thread with the ridge peaks neighboring the second opening end. Regarding claim 8, it can be seen (Fig. 1) that the threads form a stent structure and a boundary of the first thread is level with or close to a boundary of the first opening 10. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7,14 are rejected under 35 U.S.C. 103 as being unpatentable over Ivancev et al. (6773457) in view of Mead (2005/0177222). Ivancev et al. is explained supra. Further Ivancev et al. did disclose the flexible conduit having first and second portions can be constructed as different parts, but did not state the first and second portions are made of different materials. Mead teaches (paragraph 31) that different graft sections can be made of different materials to provide the desired properties. It would have been obvious to one of ordinary skill in the art to use different graft materials for the flexible conduit body having different sections as taught by Mead and provide the stent graft of Ivancev et al. with the necessary properties for the site in which it is placed. 
	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over
Ivancev et al. (6773457) in view of Barone et al. (5360443). Ivancev et al.  is explained supra. However, Ivancev et al. did not explicitly disclose implanting the blood conduit with stent into a thoracic aorta. Barone et al. teach (col. 5, lines 43-46) a blood conduit with stent that is implanted in the thoracic aorta. It would have been obvious to one of ordinary skill in the art to implant a blood conduit with a stent in the thoracic aorta as taught by Barone et al. using the blood conduit with stent of Ivancev et al. such that it can treat the patient with a thoracic aneurysm.

Allowable Subject Matter
Claims 15-20,22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799